DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
This is in response to Applicant’s amendment in which claims 1, 5, and 19 have been amended, and claims 1-5, 8-14, 17-23, and 27 remain pending.
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The text of those sections of Title 35, U.S. Code not included in this action can be found in a prior Office action.
Claims 1-5, 9-12, 17, and 18 is/are rejected under 35 U.S.C. 103 as being unpatentable over Lyden et al. (US 5,595,004), herein Lyden, in view of Bates et al. (US 2013/0212909), herein Bates, and Rudy (US 4,183,156).
Regarding claim 1, Lyden discloses an article of footwear comprising: an upper (upper 3); a midsole (footframe 9) attached to the upper and including a footbed and a bottom surface disposed on an opposite side of the midsole than the footbed; an outsole (outsole 7) having a ground-engaging surface, an inner surface disposed on an opposite side of the outsole than the ground-engaging surface, and a wall (outer wall) extending from the ground-engaging surface and surrounding the outsole (wherein the outsole curves upward around at least a portion of the midsole 100); and a tube-shaped casing (bladder 100) having a length that is greater than a length of the outsole, the casing including a first fold (as seen in annotated Fig. 4m below) at a predetermined location along the length and received 

    PNG
    media_image1.png
    330
    554
    media_image1.png
    Greyscale

Lyden does not disclose that the casing contains particulate matter. Bates teaches an article of footwear having a casing (pod assembly 120) containing particulate matter (such as polymer particles or foam particles) and having a length that is greater than a length of the outsole (paragraphs 0066, 0067, 0071, 0073, 0075, 0076; Fig. 1, 4, 8B). It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to provide particulate matter, as taught Bates, within the casing of Lyden in order to provide different cushioning and support characteristics to the sole, depending on the specific needs of the user.
Lyden does not disclose that the casing has a uniform cross-section. Rudy teaches a sole element for an article of footwear including a tube-shaped casing. The sole may have a uniform thickness to accurately fill a specific volume within the sole of the footwear (column 25, lines 53-57; Fig. 1, 5). It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to make the casing of Lyden with a uniform thickness (and therefore providing a uniform cross-section to the tube), in order to provide specific support and cushioning characteristics to 
Regarding claim 2, Lyden discloses that the predetermined location is at or proximate to a midpoint of the casing (Fig. 4m). 
Regarding claim 3, Lyden discloses that the predetermined location is disposed between a midpoint of the casing and an end of the casing (Fig. 4m).
Regarding claim 4, Lyden discloses that the casing includes a first end and a second end, the first end disposed proximate to the second end within the outsole when the casing is folded at the predetermined location (Fig. 4m).
Regarding claim 5, Lyden discloses that the casing is formed from at least one of a flexible material, a mesh material, and a nylon material.
Regarding claim 9, Lyden discloses that walls of the casing may be secured together (by transverse portion 113) to define the predetermined location (column 7, lines 50-60; Fig. 4b).
Regarding claim 10, Lyden discloses that walls of the casing are secured together (at wall 126) to define at least two pockets (sections 123a, b) each containing a quantity of the particulate matter (column 8, lines 20-27; Fig. 4c).
Regarding claims 11 and 12, Lyden does not disclose the specific quantity of material in the two pockets. It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to provide the two pockets with the same quantity or different quantities of the particulate material in order to customize the cushioning properties of the sole to the specific user. The same quantity of particulate material in the two pockets may provide similar cushioning along the length of the sole, while different quantities of particulate material in the two pockets may provide varying cushioning characteristics along the length of the sole.  It has been held that where the general 
Regarding claim 17, Lyden discloses a second fold located along a length of the casing between the predetermined location and a first end of the casing (Fig. 4m).
Regarding claim 18, Lyden discloses a third fold located along a length of the casing between the predetermined location and a second end of the casing, the second end disposed on an opposite end of the casing than the first end (Fig. 4m).

Claims 13 and 14 is/are rejected under 35 U.S.C. 103 as being unpatentable over Lyden, Bates, and Rudy, as applied to claim 1, further in view of Bainbridge et al. (US 6,453,477), herein Bainbridge.
Regarding claim 13, Bates teaches that the particulate matter may be made of a wide variety of materials (paragraph 0067), but does not specifically disclose foam beads. Bainbridge teaches cushioning particulate material (beads 22) which are made of foam (column 5, lines 3-7). It would have been obvious to one having ordinary skill in the art before the effective filing date of claimed invention to make the particulate material foam beads, as taught by Bainbridge, in order to use an elastic cushioning particulate material which is lightweight and waterproof. It has been held to be within the general skill of a worker in the art to select a known material on the basis of its suitability for the intended use as a matter of obvious design choice. In re Leshin, 125 USPQ 416.
Regarding claim 14, Bainbridge teaches that the foam beads include a substantially spherical shape (column 5, lines 11-12).

Claims 19, 20-23, and 27 is/are rejected under 35 U.S.C. 103 as being unpatentable over Lyden in view of Bates.

Lyden does not disclose that the casing contains particulate matter. Bates teaches an article of footwear having a casing (pod assembly 120) containing particulate matter (such as polymer particles or foam particles) and having a length that is greater than a length of the outsole (paragraphs 0066, 0067, 0071, 0073, 0075, 0076; Fig. 1, 4, 8B). It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to provide particulate matter, as taught Bates, within the casing of Lyden in order to provide different cushioning and support characteristics to the sole, depending on the specific needs of the user.
Regarding claim 20, Lyden discloses that the predetermined location is at or proximate to a midpoint of the casing (Fig. 4m).
Regarding claim 21, Lyden discloses that the predetermined location is disposed between a midpoint of the casing and an end of the casing (Fig. 4m).
Regarding claim 22, Lyden discloses that the casing includes a first end and a second end, the first end disposed proximate to the second end within the outsole when the casing is folded at the predetermined location (Fig. 4m).
Regarding claim 23, Lyden discloses that the casing is formed from at least one of a flexible material, a mesh material, and a nylon material.
.
Allowable Subject Matter
Claim 8 is objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
Response to Arguments
Applicant’s arguments with respect to claim(s) 1-5, 8-14, 17-23, and 27 have been considered but are moot because the new ground of rejection does not rely on any reference applied in the prior rejection of record for any teaching or matter specifically challenged in the argument.
Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to SHARON M PRANGE whose telephone number is (571)270-5280.  The examiner can normally be reached on M-F 8:30-5 EST.

If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Khoa Huynh can be reached on (571) 272-4888.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/SHARON M PRANGE/               Primary Examiner, Art Unit 3732